Citation Nr: 1039397	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for leg cramps.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for bursitis.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for verrucae.

4.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for recurrent 
lumbosacral strain.

5.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for scratched 
eyeballs.

6.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a swollen, 
dry, itchy throat due to an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for hypertension 
with history of abnormal EKG and ECG and other claimed heart 
pathology, also as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to 
June 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2003 rating decision of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

According to a January 2010 statement, the Veteran 
additionally wants service connection for chronic fatigue 
syndrome, diabetes mellitus, and schizophrenia.  However, 
as the Agency of Original Jurisdiction (AOJ), the RO has 
not initially adjudicated these additional claims.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate 
development and consideration.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board generally does not have 
jurisdiction over an issue not yet adjudicated by the RO).

This claims listed on the title page were remanded in June 2007 
and have been returned to the Board for further appellate review.  

The Board sees the RO previously denied service connection for 
venereal warts in June 1994.  In May 2003, the Veteran claimed 
service connection for verrucae (warts).  The RO denied service 
connection for verrucae in the July 2003 on a de novo basis.  
However, in reviewing this rating decision, the RO does not 
discuss the prior denial in June 1994 or explain if this claim 
was reopened based on the receipt of new and material evidence.  
38 C.F.R. § 3.156(a) (2010).  See also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the Veteran's previously and finally denied 
claims); and VAOPGCPREC 05-92 (March 4, 1992).  In any event, if 
the Board determines there is no new and material evidence since 
that prior denial of this claim, that is where the analysis must 
end, and what the RO may have determined in this regard is 
ultimately irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The same is true for the claim for service connection for 
bursitis.  The RO denied service connection for bilateral 
shoulder sprain in June 1994.  In February 1998, the RO also 
denied service connection for various or multiple joint pain that 
included bilateral shoulder pain as secondary to an undiagnosed 
illness.  Then in a March 2001 decision, the RO noted the Veteran 
had been denied service connection for left shoulder bursitis 
(previously claimed as shoulder strain) in the June 1994 
decision.  The RO determined that new and material evidence had 
not been received to reopen the claim for service connection for 
left shoulder bursitis.  

In February 2003, the Veteran requested that his claim for 
bursitis be reopened.  In the July 2003 decision in response to 
that claim, the RO denied service connection for bursitis 
(without identifying the joint) on a de novo basis.  
Again, though, the RO did not discuss the prior denials or 
whether this claim was reopened based on the receipt of new and 
material evidence.  So there again is finality of the prior 
decision denying this claim.

But to avoid potentially prejudicing the Veteran, the Board is 
remanding these claims so the Appeals Management Center (AMC) or 
RO may preliminarily discuss whether there is new and material 
evidence to reopen these claims for service connection for 
bursitis and verrucae.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (indicating that, prior to addressing an issue not 
previously considered by the RO, the Board must consider the 
potentially prejudicial effect of considering the issue in the 
first instance without first giving the Veteran an opportunity to 
present argument on the matter and be heard at a hearing).

The Board also sees the Veteran has submitted additional evidence 
since the May 2010 supplemental statement of the case (SSOC).  
Normally, the Board would have to have the RO/AMC initially 
consider these additional records.  38 C.F.R. §§ 20.800, 
20.1304(c).  However, in this decision the Board is only 
adjudicating his claim for service connection for leg cramps, and 
these additional records are unrelated to this particular claim, 
so the Board does not need a waiver from him prior to deciding 
this claim for leg cramps.  Id.

And regrettably, all of his other claims, in addition to those 
already mentioned, require additional development before being 
decided on appeal.  So these claims and are being remanded to the 
RO via AMC in Washington, DC.  The RO/AMC will then have the 
opportunity to initially consider these additional records when 
readjudicating these other claims, to the extent these additional 
records may be potentially relevant to these other claims.


FINDING OF FACT

The record does not contain a diagnosis of a chronic underlying 
disability to account for the Veteran's complaints of leg cramps, 
so no possible competent and credible evidence linking this 
unestablished disability to his military service.




CONCLUSION OF LAW

Disability due to leg cramps was not incurred in or aggravated by 
the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address this claim on its underlying 
merits, providing relevant statutes, VA regulations, precedent 
cases, the relevant factual background, and an analysis of its 
decision.

I.  Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).

These notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

Further, this notice must include information that a downstream 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  


Thus, it is clear from the Supreme Court's analysis that, while 
the Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

Here, the Board remanded this case in June 2007, in part, to 
provide the Veteran a Veterans Claims Assistance Act (VCAA) 
notice letter complying with the dictates of Dingess, 
particularly concerning the downstream disability rating and 
effective date elements of his claims.  And later in June 2007, a 
letter was sent to him that not only informed him of the evidence 
required to substantiate his claim for service connection and of 
his and VA's respective responsibilities in obtaining this 
supporting evidence, but that also notified him of these 
downstream disability rating and effective date elements of this 
claim.  Although the letter was not sent to him prior to the July 
2003 rating action, the preferred sequence, rather was post-
adjudicatory, this claim nonetheless was readjudicated in the 
November 2009 SSOC, including considering any additional evidence 
or argument received in response to this VCAA notice.  So his 
claim has been reconsidered since providing all necessary VCAA 
notice and since giving him an opportunity to identify and/or 
submit additional evidence and/or argument in response to this 
additional VCAA notice.  This, in turn, rectified ("cured") the 
timing defect in the provision of this notice.  Mayfield IV and 
Prickett, supra.

Moreover, the Veteran and his representative have not alleged any 
prejudicial error in the content or timing of the VCAA notice he 
received.  And as explained in Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), he, not VA, has this burden of showing why a VCAA 
notice error in timing or content is unduly prejudicial, meaning 
outcome determinative.  Thus, absent this pleading or showing, 
the duty to notify has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records.  In regard to his complaints of leg cramps, he 
also was examined in March 1996 specifically for these 
complaints.  Moreover, the record contains VA, Social Security 
Administration (SSA), and private treatment records that date 
to 2009, so up to relatively recently.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, at least regarding this particular 
claim, the Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.



Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.

II.  General Statutes and Regulations Pertaining to Service 
Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

Service connection also may be granted for any disability 
diagnosed after service, when all of the evidence, including that 
pertinent to service, shows the disability was incurred in 
service.  38 C.F.R. 3.303(d).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and competency to determine its 
ultimate probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).



III.  Leg Cramps

As explained, perhaps the most fundamental requirement for any 
claim for service connection is that there first needs to be 
proof the Veteran has the condition claimed.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability).  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of 
having a current disability is satisfied when the claimant has 
the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  A "current disability" means a disability 
shown by competent medical evidence to exist.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. 
App. 268 (1997).

The Veteran contends he is entitled to service connection for a 
bilateral leg disorder, specifically, he claims that he has 
recurring leg cramps and associated pain.  But it is worth noting 
initially that mere leg pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).



The Veteran's STRs show he complained of leg cramps during his 
February 1993 "ETS" examination, so when evaluated in 
anticipation of his subsequent separation from service in June 
1993.  The discharge examiner noted these complaints but did not 
also provide an underlying diagnosis to account for them.  The 
Veteran later had a VA examination in May 1994 and Persian Gulf 
protocol examination in April 1995, but did not report leg 
cramps.  In March 1996, another VA examination was conducted 
during which he again reported leg cramps.  Significantly, 
though, after examination and diagnostic testing that included 
radiologic studies, his legs were determined to have been normal 
or defect free.  Moreover, in also reviewing the numerous VA and 
private medical records dated since then, there still is no 
diagnosis of an underlying chronic leg disability to account for 
his complaints of leg cramps or associated pain.

The mere fact that the Veteran has complained of leg cramps and 
associated pain is not enough to establish that a chronic leg 
disability manifested during his active duty service.  38 C.F.R. 
§ 3.303(b).  Rather, evidence also must show that he has 
consequent disability, and such unfortunately is not the case 
here.  See Degmetich, 104 F. 3d at 1332.

According to § 3.303(b), when chronicity of disease or injury in 
service is not established, or legitimately questionable, a 
showing a continuity of symptomatology since service is required 
to support the claim.  And establishing continuity of 
symptomatology under § 3.303(b) is an alternative method of 
satisfying the second and third Shedden requirements to 
etiologically link any current disability to service.  See also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

But, here, even assuming for the sake of argument the Veteran's 
lay testimony is credible concerning having experienced recurring 
leg cramps and associated pain since service, an allegation he 
also is competent to make even as a layman, the fact remains that 
he still has not established that he has any underlying 
disability to account for these complaints.  So, ultimately, his 
lay testimony is not sufficiently probative to warrant service 
connection.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

In Buchanan v. Nicholson, the Federal Circuit Court explained 
that lay evidence is potentially competent to support the 
presence of a disability, both during service and since, even 
where not corroborated by contemporaneous medical evidence.  
But the Federal Circuit Court went on to also hold in Buchanan 
that the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  And the Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, there simply is no getting around the fact that the Veteran 
simply has failed to establish that he has an underlying 
disability to account for his complaints of recurring leg cramps 
and associated pain; that is to say, there is no resultant 
diagnosis.  A determination as to whether medical evidence is 
needed to demonstrate that a Veteran presently has the same 
condition he had in service or during a presumptive period, or 
whether lay evidence will suffice, depends on the nature of his 
present condition (i.e., whether his present condition is of a 
type that requires medical expertise to identify it as the same 
condition as that in service or during a presumptive period, or 
whether it can be so identified by lay observation).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Further concerning this, certain conditions like a separated 
shoulder, broken arm, varicose veins, tinnitus (ringing in the 
ears), and pes planus (flat feet) are readily capable of lay 
diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  Conversely, determining the appropriate diagnosis for the 
Veteran's complaints of leg cramps and associated pain is beyond 
the scope of his lay capability.  Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  And while some of the doctors mentioned have noted 
his complaints, they have not also made an underlying diagnosis 
to suggest or indicate he has any actual resultant disability.

Consequently, the preponderance of the evidence is against this 
claim for service connection for chronic leg disability claimed 
as cramps, so there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

Service connection for a chronic disability claimed as leg cramps 
is denied.  


REMAND

The Veteran contends that he has submitted new and material 
evidence to reopen his claims for service connection for a low 
back disability, scratched eyeball, throat disorder, 
hypertension, bursitis, and verrucae.

As already explained, the Veteran has been denied service 
connection for verrucae and bursitis.  However, the RO denied 
these claims on a de novo basis, without also first indicating or 
discussing whether there was new and material evidence to reopen 
these claims that already had been previously considered and 
denied.  The RO has to first make this threshold preliminary 
determination, before proceeding further, and recognizing this 
also first has to appropriately notify the Veteran of the 
specific bases of those prior denials of these claims.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).

As noted in the Board's prior June 2007 remand, the January 2003 
VCAA notice letter was not content-compliant in terms of 
apprising the Veteran of the previously denied claims he is 
trying to reopen on the basis of new and material evidence, if 
for no other reason than that letter was sent prior to the 
Court's decision in Kent.

It was pointed out that, in Kent, the Court held that VA must 
notify a Veteran of the evidence and information that is 
necessary to reopen the claim, and must notify him of the 
evidence and information that is necessary to establish his 
entitlement to service connection.  The Court went on to explain 
that VA's obligation to provide him with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  The 
Court further stated that the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.

The January 2003 letter did no more than inform the Veteran of 
the legal definition of new and material evidence as reflected in 
38 C.F.R. § 3.156.  It did not also address the evidentiary 
deficiency that led to the prior denials his claims.  And neither 
did it fully address the underlying requirements for service 
connection due to an undiagnosed illness.  The Board therefore 
requested that additional notice be provided.

Additional notice was provided in June 2007, following and as a 
result of the Board's prior remand.  But even this additional 
notice did not comply with the dictates of Kent.  For instance, 
in regard to the claims for service connection for hypertension 
and a throat disorder, the notice did not include the regulations 
that pertain to service connection due to an undiagnosed illness, 
which was noted as important and therefore necessary in the prior 
remand.  And while the June 2007 notice letter generally 
addresses what is required to establish service connection, 
the letter does not mention the Veteran's specific contention 
regarding an undiagnosed illness.  In sum, this additional notice 
did not specifically identify the kind of evidence that would 
overcome the prior deficiencies regarding his claims for service 
connection for the various disabilities for which there first 
needs to be new and material evidence concerning.



Accordingly, these claims are again REMANDED for the following 
additional development and consideration:

1.  Provide the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  This additional notice 
letter must describe the elements necessary 
to establish service connection for the 
claimed disabilities (including due to 
undiagnosed illness), must explain the 
definition of new and material evidence, and 
must describe what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denials.  See Kent, supra.

2.  Also discuss whether there is new and 
material evidence to reopen the Veteran's 
claims for service connection for bursitis 
and verrucae.  He should be supplied with 
information about the June 1994 denial 
(and subsequent denials) of his claims for 
venereal warts and bilateral shoulder 
disabilities and the notice that he was then 
given; the laws and regulations applicable to 
the finality of prior unappealed rating 
decisions; and a discussion of the effect of 
the prior denials on the current claims.

3.  After giving him an opportunity to 
identify and/or submit additional evidence in 
response to this additional VCAA notice, 
readjudicate the Veteran's claims.  
If the claims are not granted to his 
satisfaction, send him and his representative 
a SSOC and give them time to respond to it 
before returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


